--------------------------------------------------------------------------------

Exhibit 10.6
 
 
SECURITY AGREEMENT


SECURITY AGREEMENT (this “Agreement”), dated as of December 9, 2011, between
PREMIER BEVERAGE GROUP CORP., a Nevada corporation with an address at 501
Madison Avenue, Suite 501, New York, New York 10022 (the “Company”) and
[               ], a [                       ] limited liability company with an
address at [                                   ] (the “Secured Party”), as a
holder of the Company’s Senior Secured Promissory Note (the “Note”).




INTRODUCTION




WHEREAS, the Secured Party has extended credit or will extend credit to the
Company represented by the Note in the principal amount of $100,000 dated
December 7, 2011 which has been executed by the Company in favor of the Secured
Party; and


WHEREAS, in consideration of, and as a condition to, the extension of credit
under the Note, the Company wishes to grant a security interest in certain
collateral to the Secured Party.


NOW, THEREFORE, the parties hereby agree as follows:


1.             Grant of a Security Interest.  To secure the prompt payment,
observance and performance in full of each and every obligation (collectively,
the “Obligations”) of the Company under the Note, the Company hereby grants to
the Secured Party a continuing priority security interest in, and lien upon, the
Collateral (as defined in Section 3), subject to no prior lien, encumbrance,
charge, or security interest.


2.             Definitions and Construction.


(a)           All capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Uniform Commercial Code as in effect
in the State of New York (the “UCC”).


(b)            Unless the context of this Agreement requires otherwise: (a)
references in this Agreement to sections, schedules and exhibits are to sections
of, and schedules and exhibits to, this Agreement; (b) words in the singular
include the plural and in the plural include the singular; (c) the word “or”
connotes both the disjunctive and conjunctive of the terms affected, unless
otherwise expressly stated; (d) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement; (e) the terms
“include”, “includes” “including” and derivative or similar words shall be
deemed to include the phrase “without limitation”; (f) the phrase “ordinary
course of business” and “ordinary course of business consistent with past
practice” refer to the business and practice of the Company; and (g) words of
any gender include each other gender.  As used in this 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Agreement, any reference to any event, change or effect being “material” or
“materially adverse” or having a “material adverse effect” on or with respect to
any entity (or group of entities taken as a whole) means such event, change or
effect is material or materially adverse, as the case may be, to the business,
condition (financial or otherwise), properties, assets (including intangible
assets), liabilities (including contingent liabilities), prospects or results of
operations of such entity (or, if with respect thereto, of such group of
entities taken as a whole).  Whenever this Agreement refers to a number of days,
such number shall refer to calendar days unless business days are specified.


3.             Collateral.          (a)           The collateral covered by this
Agreement (the “Collateral”) consists of the following:


(i) The following property:


(A)           Accounts Receivable. All Accounts, Chattel Paper, contracts,
contract rights, Accounts Receivable, tax refunds, notes receivable, documents,
other choses in action and general intangibles, including, but not limited to,
proceeds of inventory and returned goods and proceeds from the sale of goods and
services, and all rights, liens, securities, guaranties, remedies and privileges
related thereto, including the right of stoppage in transit and rights and
property of any kind forming the subject matter of any of the foregoing; and


(B)           Deposit Accounts. All time, savings, demand, certificate of
deposit or other accounts in the name of the Company or in which the Company has
any right, title or interest, including but not limited to all sums now or at
any time hereafter on deposit, and any renewals, extensions or replacements of
and all other property which may from time to time be acquired directly or
indirectly using the proceeds of any of the foregoing; and


(C)           Inventory and Equipment. All inventory and equipment of every type
or description wherever located, including, but not limited to, the beverage
products produced by or on behalf of the Company in production runs, and all raw
materials, parts, containers, work in process, finished goods, goods in transit,
wares, merchandise furniture, fixtures, hardware, machinery, tools, parts,
supplies, automobiles, trucks, other intangible personalty of whatever kind and
wherever located associated with the Company’s business, tools and goods
returned for credit, repossessed, reclaimed or otherwise reacquired by the
Company; and


(D)           Documents of Title. All documents of title and other property from
time to time received, receivable or otherwise distributed in respect of,
exchange or substitution for or addition to any of the foregoing, including, but
not limited to, any documents of title; and
 
 
 
 
 
Premier Beverage Group Corp. Security Agreement     Page 2
 
 

--------------------------------------------------------------------------------

 


 
(E)           Other Property.


(I)          All other intangible property; and


(II)         All proceeds (including but not limited to insurance proceeds) and
products of and accessions and annexations to any of the foregoing; and


(III)        All assets of any type or description that may at any time be
assigned or delivered to, or come into possession of, the Company or as to which
the Company may have any right, title, interest or power, and property in the
possession or custody of or in transit to anyone for the account of the Company,
as well as all proceeds and products thereof and accessions and annexations
thereto; and


(IV)        All know-how, information, permits, patents, copyrights, goodwill,
trade marks, trade names, licenses and approvals held by the Company in its
subsidiaries and affiliates; and


(V)         All of the books, records and documents pertaining to any of the
foregoing.


(b)           Any and all Collateral described or referred to in this Agreement
which is hereafter acquired shall, and without any further conveyance,
assignment or act on the part of the Company or the Secured Party, become and be
subject to the security interest created hereby as fully and completely as
though specifically described herein.


4.             Company’s Representations and Warranties.  The Company
represents, warrants, and agrees that:


(a)           The Company owns the Collateral free and clear of any lien.


(b)           The Company has all necessary corporate power and authority and
has taken all corporate action necessary to execute, deliver and perform this
Agreement and the Note and to encumber and grant a security interest in the
Collateral.


(c)           There is no effective financing statement or other instrument
similar in effect covering all or any part of the Collateral on file in any
recording office, except as may have been filed in favor of the Secured Party.
 
 
 
 
Premier Beverage Group Corp. Security Agreement     Page 3
 
 

--------------------------------------------------------------------------------

 


 
(d)           This Agreement creates a valid first priority security interest of
the Secured Party in the Collateral securing payment of the Obligations.  Upon
the filing of the financing statements and the other instruments similar in
effect in accordance with Sections 5(b) and 5(c), the Secured Party will have a
valid and perfected first priority lien on, and security interest in the
Collateral.


(e)           No consent, authorization, approval or other action by, and no
notice to or filing with, any governmental authority, regulatory body, lessor,
franchiser or other person or entity is required for the grant by the Company of
the security interest granted hereby or for the execution, delivery or
performance of this Agreement by the Company or for the perfection or exercise
by the Secured Party of its rights and remedies hereunder, except filings of
financing documents in accordance with Sections 5(b) and 5(c).


(f)           The Company does not transact any part of its business under any
trade names, division names, assumed names or other name, except for its name
set forth in the preamble hereto, “OSO” or “OSO ENERGY”; the Company’s principal
business address and chief executive office is as set forth in the preamble
hereto; and the Company’s records concerning the Collateral are kept as such
address.


(g)           To the best of the Company’s knowledge, each Account, General
Intangible and Chattel Paper constituting Collateral is genuine and enforceable
in accordance with its terms against the party obligated to pay it (the “Account
Debtor”), and, to the best of the Company’s knowledge, no Account Debtor has any
defense, setoff, claim or counterclaim against the Company which can be asserted
against the Secured Party, whether in any proceeding to enforce the Collateral
or otherwise.


(h)           The Company will deliver to the Secured Party at the request of
the Secured Party a schedule of all Accounts, General Intangibles and Chattel
Paper from time to time as the Secured Party may reasonably request, but no more
often than once per quarter.  The amounts represented on such schedules by the
Company to the Secured Party as owing by each Account Debtor or by all Account
Debtors are and will be, to the best of the Company’s knowledge, the correct
amounts actually and unconditionally owing by the Company’s Account Debtors
individually and in the aggregate, except for normal cash discounts where
applicable.


(i)           Each Instrument and each Document constituting Collateral is
genuine and in all material respects what it purports to be.


(j)           All tangible Collateral and all records relating to intangible
Collateral are located at the Company’s address listed in the preamble hereto or
are otherwise under its control. The Company shall not remove any such
Collateral or records from said locations without five days’ prior written
notice to the Secured Party.
 
 
 
 
Premier Beverage Group Corp. Security Agreement    Page 4
 
 

--------------------------------------------------------------------------------

 
 
 
5.             Company’s Covenants.  The Company agrees and covenants that:


(a)            The Collateral will be used solely for business purposes of the
Company and will remain in the possession or under the control of the Company
(sale or replacement in the ordinary course excepted) and will not be used for
any unlawful purpose.  The Collateral will not be misused, abused, wasted, or
allowed to deteriorate (ordinary wear and tear excepted).  The Company will keep
the Collateral, as appropriate and applicable, in good condition and repair
(ordinary wear and tear excepted), and will clean, shelter, and otherwise deal
with the Collateral in such ways as are considered good practice by owners of
like property.


(b)           The Company has executed and will promptly file with the
appropriate
governmental authorities, or deliver to the Secured Party for filing, UCC-1
Financing Statements with respect to the Collateral.  The Company shall, at no
cost to the Secured Party, execute, acknowledge and deliver all such other
documents and instruments as the Secured Party reasonably deems necessary to
create, perfect and continue the security interest in the Collateral
contemplated hereby.  The Company will pay all costs of title searches and
filing of financing statements, assignments or other documents in all public
offices reasonably requested by the Secured Party, and will not, without the
prior written consent of the Secured Party, which consent will not be
unreasonably withheld, file or authorize or permit to be filed in any public
office any financing statement, assignment or other document naming the Company
as debtor and not naming the Secured Party as the Secured Party.


(c)           The Company shall, upon request of the Secured Party, deliver to
the Secured Party all other documents, instruments and other items as may be
reasonably necessary for the Secured Party to perfect its security interest in
the Company’s intellectual property, if any.  The Company represents and
warrants to the Secured Party that the execution, delivery and performance of
this Agreement by the Company will not violate or cause a default under any
agreement relating to the patents, licenses and trademarks described therein.


(d)           The Company will use its best reasonable efforts to defend the
Collateral against the claims and demands of all other parties, will keep the
Collateral free from all security interests or other encumbrances other than
liens listed on Exhibit A hereto; and will not sell, transfer, lease, assign,
deliver or otherwise dispose of any Collateral or any interest therein without
the prior written consent of the Secured Party, which consent will not be
unreasonably withheld, except that the Company may sell or lease Inventory in
the ordinary course of the Company’s business.


(e)           The Company will, at the Secured Party’s request, mark any and all
books and records to indicate the security interest created hereby.
 
 
 
 
Premier Beverage Group Corp. Security Agreement     Page 5
 
 

--------------------------------------------------------------------------------

 


 
(f)           The Company will notify the Secured Party promptly in writing of
any change in the Company’s business address or chief executive office, any
change in the address at which records concerning the Collateral are kept and
any change in the Company’s name, identity, or organizational or other
structure.


(g)           The Company will prevent the Collateral or any part thereof from
being or becoming an accession to other goods not covered by this Agreement.


(h)           The Company shall pay all reasonable expenses, including
attorneys’ fees and costs, incurred by the Secured Party in the preservation,
realization, enforcement or exercise of any of the Secured Party’s rights under
this Agreement.


(i)            The Company will procure within 60 days and maintain insurance
with responsible insurance companies (and with deductibles) reasonably
satisfactory to the Secured Party covering the Company’s Inventory and Equipment
in such amounts as is usually carried by companies engaged in similar
businesses, and deliver to the Secured Party copies of such insurance policies
(and all renewals thereof) together with lender’s loss payable endorsements
naming the Secured Party as a secured party executed by the insurer(s), such
policies to provide that coverage may not be modified or terminated without
prior notice to the Secured Party.


6.             Certain Provisions Concerning Collateral.


(a)           Upon the occurrence of an Event of Default (defined below) and the
principal sum under the Note being due and payable by acceleration or otherwise,
the Secured Party may notify any or all Account Debtors of the security interest
created hereby and may also direct such Account Debtors to make all payments on
Collateral to the Secured Party.  In such event, all payments on and from
Collateral received by the Secured Party directly or from the Company shall be
applied to the Obligations in accordance with Section 8 and the Secured Party
may demand of the Company in writing, before or after notification to Account
Debtors and without waiving in any manner the security interest created hereby,
that any payments on and from the Collateral:


(i)            shall be held by the Company in trust for the Secured Party in
the same medium in which received;


(ii)           shall not be commingled with any assets of the Company; and


(iii)          shall be delivered to the Secured Party in the form received,
properly indorsed to permit collection, promptly following their receipt; and


the Company shall comply with such demand.  The Company shall also promptly
notify the Secured Party of the return to, or repossession by, the Company of
Goods underlying any Collateral, and the Company shall hold the same in trust
for the Secured Party and shall dispose of the same as the Secured Party
directs.
 
 
 
 
Premier Beverage Group Corp. Security Agreement     Page 6
 
 

--------------------------------------------------------------------------------

 


 
(b)           The Company hereby assigns, transfers, and conveys to the Secured
Party, effective upon the occurrence of any Event of Default hereunder, the
nonexclusive right and license to use all Intellectual Property owned or used by
the Company together with any goodwill associated therewith, all to the extent
necessary to enable the Secured Party to realize on the Collateral and any
successor or assign to enjoy the benefits of the Collateral.  This right and
license shall inure to the benefit of all successors, assigns and transferees of
the Secured Party and its successors, assigns and transferees, whether by
voluntary conveyance, operation of law, assignment, transfer, foreclosure, deed
in lieu of foreclosure or otherwise.


(c)           Until (i) the occurrence of an Event of Default and (ii) the
principal sum under the Note shall become due and payable by acceleration or
otherwise (an “Acceleration”), the Company reserves the right to receive all
income from or interest on the Collateral consisting of Instruments.  Upon such
an Event of Default, the Company will not demand or receive any income from or
interest on such Collateral other than from Inventory, royalties, licensing
fees, milestone payments, research sponsorship payments, joint ventures or loan
proceeds and, if the Company receives any such income or interest without any
demand by it, the same shall be held by the Company in trust for the Secured
Party in the same medium in which received, shall not be commingled with any
assets of the Company and shall be delivered to the Secured Party in the form
received, properly indorsed to permit collection, promptly following its
receipt.  The Secured Party may apply the net cash receipts from such income or
interests to payment of the Obligations; provided that the Secured Party shall
account for, and pay over to the Company, any such income or interest remaining
after payment in full of the Obligations.  Until an Acceleration,
notwithstanding any provision of this Agreement to the contrary, the Company may
conduct its business in the ordinary course and may use its cash, cash
equivalents, royalties, licensing fees, milestone payments, research sponsorship
payments, interest, dividends, income, proceeds of loans and sales of
securities, sales of inventory and joint venture distributions for general
corporate purposes.


(d)           If an Event of Default has occurred, the Company authorizes the
Secured Party to:


(i)          receive any increase in or profits on the Collateral and hold the
same as part of the Collateral;


(ii)         receive any payment or distribution on the Collateral upon
redemption by, or dissolution and liquidation of, the issuer thereof;


(iii)        surrender such Collateral or any part thereof in exchange for cash
or securities of equivalent fair market value; and
 
 
 
 
Premier Beverage Group Corp. Security Agreement     Page 7
 
 

--------------------------------------------------------------------------------

 


 
(iv)        hold the net cash receipts from any such payment or distribution
described in clause (ii) above as part of the Collateral.  If the Company
receives any such increase, profits, payments, or distributions, the Company
will receive and deliver same promptly to the Secured Party on the same terms
and conditions set forth in Section 6(c) respecting income or interest, to be
held by the Secured Party as part of the Collateral.


(e)           The Company hereby assigns to the Secured Party all sums,
including return of premiums, which may become payable under any and all of the
Company’s policies of insurance which insure the Collateral, and directs each
insurance company issuing any such policy to make payment thereof directly to
the Secured Party.


7.             Events of Default.  The occurrence of any “Event of Default”
under the Note, or any material breach of this Agreement by the Company, shall
constitute an “Event of Default” under this Agreement.


8.             Remedies on Default. Upon the occurrence of an Event of Default,
the Secured Party shall have all rights, privileges, powers and remedies
provided a secured party under the UCC and any other applicable law and such
additional rights, privileges, powers and remedies as are set forth
herein.  Without limiting the foregoing, upon the existence or occurrence of any
Acceleration:


(a)           The Secured Party may require the Company to assemble the
Collateral and make it available to the Secured Party at a place or places
designated by the Secured Party, and the Secured Party may use and operate the
Collateral.  At any time following the occurrence of an Acceleration and during
the continuation thereof, the Secured Party shall have full power, in its own
name or that of the Company, to collect, endorse, compromise, settle, sell or
otherwise deal with any or all the Collateral or Proceeds thereof in a
commercially reasonable manner.


(b)           The Secured Party may, in a commercially reasonable manner, sell,
lease
or otherwise dispose of and deliver any or all Collateral at public or private
sale, for cash, upon credit or otherwise, at such prices and upon such terms as
the Secured Party deems commercially reasonable.  Any requirement of reasonable
notice shall be met if such notice is mailed postage prepaid to the Secured
Party at its address set forth herein at least ten days before the time of sale
or other disposition.  The Secured Party may be the purchaser at any such sale,
if it is public, and in such event the Secured Party shall have all rights of a
good faith, bona fide purchaser for value from a secured party after a
default.  The proceeds of any sale may be applied (in whatever order and manner
the Secured Party elects in its sole discretion) to all costs and expenses of
sale, including payment of the Obligations, and any remaining proceeds shall be
applied in accordance with Article 9, Part 5, of the UCC.  The Company shall
remain liable to the Secured Party for any deficiency.
 
 
 
 
Premier Beverage Group Corp. Security Agreement     Page 8
 
 

--------------------------------------------------------------------------------

 


 
(c)           Without in any way requiring notice to be given in the following
time and manner, the Company agrees that any notice by the Secured Party of
sale, disposition or other intended action hereunder or in connection herewith,
whether required by the UCC or otherwise, shall constitute reasonable notice to
the Company if such notice is mailed by regular or certified mail, postage
prepaid, at least ten days prior to such action, to the Company’s address
specified above or to any other address which the Company has specified in
writing to the Secured Party as the address to which notices hereunder shall be
given to the Company.


(d)           After an Acceleration, the Secured Party may demand, collect and
sue on any of the Accounts, Chattel Paper, Instruments and General Intangibles
(in either the Company’s or the Secured Party’s name at the latter’s option);
may enforce, compromise, settle, or discharge such Collateral without
discharging the Obligations or any part thereof; and may endorse the Company’s
name on any and all checks, commercial paper, and any other Instruments
pertaining to or constituting Collateral.


(e)           The Company will deliver to the Secured Party, upon demand, all
Documents and all Chattel Paper (duly indorsed to the Secured Party)
constituting, representing, or relating to the Collateral or any part thereof,
and any schedules, invoices, shipping documents, delivery receipts, purchase
orders, contracts, or other documents representing or relating to the Collateral
or any part thereof.


9.           Payments After an Event of Default.  All payments received and
amounts realized by the Secured Party pursuant to Section 8, including all such
payments and amounts received after the entire unpaid principal of, and interest
on, the Note has been declared due and payable, as well as all payments or
amounts then held or thereafter received by the Secured Party as part of the
Collateral while an Event of Default shall be continuing, shall be promptly
applied and distributed to the Secured Party in the following order of priority:


(a)           first, to the payment of all reasonable costs and expenses,
including reasonable attorneys’ fees and expenses, incurred or made hereunder by
the Secured Party, including any such costs and expenses of foreclosure or suit,
if any, and of any sale or the exercise of any other remedy under Section 8, and
of all taxes, assessments, or liens superior to the lien granted under this
Agreement, except any taxes, assessments, or other superior lien subject to
which any said sale under Section 8 may have been made; and


(b)           second, to the payment to the Secured Party of the amount then
owing or unpaid on the Note, with application on the Note to be made first to
the unpaid interest thereon (if any), and second, to the unpaid principal
thereof, such application to be made upon presentation of the Note and the
notation thereon of the payment, if partially paid, or the surrender and
cancellation thereof, if fully paid shall be made; and


(c)           third, to the payment of the balance or surplus, if any, to the
Company, its successors and assigns, or to whomsoever may be lawfully entitled
to receive the same.
 
 
 
 
Premier Beverage Group Corp. Security Agreement     Page 9
 
 

--------------------------------------------------------------------------------

 


 
10.           Power of Attorney.  The Company hereby appoints the Secured Party,
the attorney-in-fact of the Company to (i) prepare, sign and file or record, for
the Company, in the Company’s name, any financing statement and to take any
other action reasonably deemed by the Secured Party necessary or desirable to
perfect and continue the security interest of the Secured Party hereunder, and
to perform any obligations of the Company hereunder, at the Company’s expense,
but without obligation to do so; and (ii) after an Acceleration, to take any and
all actions necessary or appropriate to collect, compromise, settle, sell, or
otherwise deal with any or all of the Collateral or proceeds thereof and to
obtain, adjust, settle, and cancel any policies of insurance referred to
herein.  Such power of attorney is coupled with an interest and is irrevocable
so long as any of the Obligations remains outstanding.


11.           Secured Party’s Right to Cure; Reimbursement.  If the Company
should fail to do any act as herein provided, the Secured Party may, but shall
have no obligation to do so, with reasonable notice to the Company, and without
releasing the Company from any obligation hereof, make or do the same in such
manner and to such extent as the Secured Party may deem necessary to protect the
Collateral, including without limitation, the defense of any action purporting
to affect the Collateral or the rights or powers of the Secured Party hereunder,
at the Company’s expense.  The Company shall reimburse the Secured Party for
reasonable expenses incurred under this Section 11.


12.           Miscellaneous.


(a)           This Agreement, together with the covenants and warranties
contained in it, shall inure to the benefit of the Secured Party and its
permitted successors, assigns, heirs and personal representatives, and shall be
binding upon the Companyand its successors and assigns.


(b)           All notices and other communications provided for hereunder shall
be in writing and, if to the Company or the Secured Party, mailed or delivered
to it, addressed to it at the address specified in the preamble hereto, or as to
any party hereto at such other address as shall be designated by such party in a
written notice to each other party complying as to delivery with the terms of
this Section 12.  All such notices and other communications shall, when mailed,
be effective when deposited in the mails, addressed as aforesaid.


(c)           This Agreement shall terminate on the satisfaction in full of all
the Obligations for the payment of money under the Note and, on such
termination, the Secured Party shall take all steps reasonably requested by the
Company to release the security interest granted in the Collateral
hereunder;  provided, however, that if after receipt of any payment of any
payment of all or any part of the Obligations, the Secured Party is for any
reason compelled to surrender such payment to any person or entity, because such
payment is determined to be void or voidable as a preference, an impermissible
setoff, or a diversion of trust funds or for any other reason relating
 
 
 
 
Premier Beverage Group Corp. Security Agreement     Page 10
 
 

--------------------------------------------------------------------------------

 
 
 
to the Company’s status, this Agreement shall continue in full force
notwithstanding any contrary action which may have been taken by the Secured
Party in reliance upon such payment, and any such contrary action so taken shall
be without prejudice to the Secured Party’s rights under this Agreement and
shall be deemed to have been conditioned upon such payment having become final
and irrevocable.


(d)           If any provision of this Agreement is invalid, illegal, or
unenforceable, the balance of this Agreement shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.


(e)           The headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.


(f)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


(g)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to principles of
conflicts of laws.  Unless otherwise defined herein, terms defined in Articles 8
and 9 of the UCC are used herein as therein defined. Any action, suit, or
proceeding arising out of, based on, or in connection with this Agreement or the
transactions contemplated hereby may be brought in the United States District
Court for the Southern District of New York and each party covenants and agrees
not to assert, by way of motion, as a defense, or otherwise, in any such action,
suit, or proceeding, any claim that it or he is not subject personally to the
jurisdiction of such court, that its or his property is exempt or immune from
attachment or execution, that the action, suit, or proceeding is brought in an
inconvenient forum, that the venue of the action, suit, or proceeding is
improper, or that this Agreement or the subject matter hereof may not be
enforced in or by such court.
 
(h)           No course of dealing and no delay or omission on the part of the
Secured Party in exercising any right or remedy shall operate as a waiver
thereof or otherwise prejudice the Secured Party’s rights, powers, or
remedies.  No right, power or remedy conferred by this Agreement upon the
Secured Party shall be exclusive of any other right, power or remedy referred to
herein or now or hereafter available at law, in equity, by statute or otherwise,
and all such remedies may be exercised singly or concurrently.


(i)           This Agreement, together with the Note, sets forth the entire
understanding of the parties with respect to the subject matter hereof,
supersedes all existing agreements among them concerning such subject matter and
may be modified only by a written instrument duly executed by the party intended
to be bound thereby.
 
 
 
 
Premier Beverage Group Corp. Security Agreement     Page 11
 
 

--------------------------------------------------------------------------------

 


 
(j)           In the absence of willful misconduct taken or omitted in bad
faith, gross negligence, or other action which, by clear and convincing
evidence, greatly departs from commercially reasonable conduct, the Secured
Party shall not be liable to the Company or any other person for any act or
omission, any mistake of fact or any error of judgment in exercising any right
or remedy granted herein.


(k)           The Secured Party represents and warrants that it is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended.


IN WITNESS WHEREOF, the parties have executed this Security Agreement on the
date set forth above.
 

  PREMIER BEVERAGE GROUP CORP.                
 
By:
        Name: Fouad Kallamni       Title: President                    
[                                                      ]                     By:
        Name:       Title:  

 
 
 
 
 
 
 
 
 

 
Premier Beverage Group Corp. Security Agreement     Page 12
 
 

--------------------------------------------------------------------------------

 


 
Exhibit A


Permitted Liens


None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Premier Beverage Group Corp. Security Agreement     Page 13
 
 

--------------------------------------------------------------------------------

 

